Citation Nr: 1044201	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to a higher initial rating for right knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to a higher initial rating for hypertensive heart 
disease with left ventricular hypertrophy, currently evaluated as 
30 percent disabling. 

4.  Entitlement to a higher initial rating for right hip 
degenerative joint disease, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to a higher (compensable) initial rating for 
right ankle strain.

6.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to July 
2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions dated in December 2005 and August 2006 
that in pertinent part, granted service connection for 
hypertensive heart disease (rated 30 percent disabling), 
degenerative joint disease of the left knee (10 percent 
disabling), degenerative joint disease of the right knee (10 
percent disabling), degenerative joint disease of the right hip 
(10 percent disabling), and right ankle strain (noncompensable), 
and that denied entitlement to a TDIU rating.  The Veteran 
appealed for higher initial ratings for these disabilities and 
for a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's appeals for higher initial ratings and for a TDIU 
rating.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Veteran claims entitlement to a TDIU rating due to service-
connected disabilities.  He is service-connected for the 
following disabilities:  hyperactive bladder with polyuria (40 
percent disabling), hypertensive heart disease with left 
ventricular hypertrophy (30 percent disabling), degenerative 
joint disease of the cervical spine (20 percent disabling), 
degenerative joint disease of the right knee (10 percent 
disabling), degenerative joint disease of the left knee (10 
percent disabling), degenerative joint disease of the right hip 
(10 percent disabling), degenerative joint disease of the lumbar 
spine (10 percent disabling), hypertension (10 percent 
disabling), right ankle strain (noncompensable), and furunculosis 
(noncompensable).  The combined schedular evaluation has been 80 
percent since August 1, 2005.

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), referral to the Director of the VA Compensation and 
Pension Service for extraschedular consideration of a TDIU rating 
is warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. § 4.16(b).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Although the Veteran has undergone VA examinations in September 
2005 and March 2006 to evaluate his service-connected 
disabilities, a VA medical opinion has not yet been obtained as 
to whether or not his service-connected disabilities in 
combination render him unemployable.

VA may not reject the Veteran's TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's disabilities do not prevent him from performing work 
that would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an 
examination, which includes an opinion as to what, if any, affect 
the Veteran's service- connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297.

The examinations noted above are insufficient upon which to make 
an appellate determination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the Board determines that the 
medical evidence of record is insufficient or of doubtful weight 
or credibility, the Board may supplement the record by seeking an 
advisory opinion or ordering a medical examination).  The Board 
finds that the Veteran's claim for a TDIU rating must be remanded 
for a VA examination and medical opinion that addresses the 
impact of the Veteran's service-connected disabilities together 
on his employability.

As to the Veteran's appeals for higher initial ratings for 
service-connected disabilities of the knees, right hip, and right 
ankle, the Veteran's representative has requested that these 
issues be remanded for another VA examination in light of the 
length of time since the last VA examination of these 
disabilities.  The Board concurs, and finds that another VA 
orthopedic examination is necessary to evaluate the current level 
of severity of these disabilities.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one).
  
As to the Veteran's service-connected cardiac disability, he has 
undergone two VA general medical examinations in September 2005 
and March 2006.  Testing of the Veteran's metabolic equivalents 
(METs) was not performed at either examination, as required by 
the rating criteria of Diagnostic Code 7007, pertaining to 
hypertensive heart disease.  See 38 C.F.R. §§ 4.100, 4.104, 
Diagnostic Code 7007.  The March 2006 examiner provided an 
estimate of the Veteran's METs, as permitted by Note 2 of 
38 C.F.R. § 4.104, after finding that testing could not be done 
due to the Veteran's leg pain.  There is no evidence of record 
reflecting that left ventricular ejection fraction testing has 
ever been done.  In light of the above, and as it has been more 
than four years since the last VA examination of the Veteran's 
service-connected cardiac disability, the Board finds that 
another VA examination with appropriate tests is required to 
determine the current level of severity of this disability.  38 
C.F.R. §§ 3.159(c)(4), 4.2; Snuffer, supra.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  The RO should also attempt to 
obtain any pertinent medical records from S.M., MD, pertaining to 
treatment for orthopedic disabilities.  See Dr. M.'s November 
2009 private medical record, which reflects treatment of the 
Veteran's right hip disability, and refers to a planned left knee 
X-ray study.

Finally, the Board notes that the Veteran submitted additional 
pertinent medical evidence in November 2009, after the case was 
certified to the Board.  See 38 C.F.R. § 20.1304.  As this appeal 
is being remanded, the RO should also consider this new evidence, 
as well as the potential application of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for any of his service-connected disabilities 
since January 2009.  In particular, the RO 
should attempt to obtain private medical 
records from Dr. M. pertaining to treatment 
for orthopedic disabilities.  After securing 
any necessary releases, obtain any records 
which are not duplicates of those in the 
claims file.  

2.  The RO/AMC should schedule the Veteran 
for an examination to determine the current 
level of severity of his service-connected 
disabilities of both knees, the right ankle, 
and the right hip.  The claims folder must be 
provided to and reviewed by the examiner.  
All necessary tests should be performed.  

(a) Complete range of motion must be 
reported for each joint (i.e., the right 
knee, left knee, right hip, and right 
ankle), expressed in degrees.  The 
examiner should identify and describe the 
severity of all symptoms, including 
limitation of motion, and whether there is 
objective evidence of pain on motion.  If 
so, the examiner should identify to what 
extent the Veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner should 
equate such functional losses to 
additional degrees of limited motion 
(beyond that shown clinically).

(b) As to each knee disability, the 
examiner should also indicate whether 
there is recurrent subluxation or lateral 
instability, and the severity of such 
symptoms, if shown.

A complete rationale must be provided for the 
opinions expressed.

3.  The RO/AMC should schedule the Veteran 
for a VA cardiovascular examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his service-
connected hypertensive heart disease with 
left ventricular hypertrophy.  The Veteran's 
claims file should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by the 
examiner should be performed.  It is 
essential that these include testing to 
ascertain the Veteran's workload (in METs), 
unless such testing is medically 
contraindicated, in which case METs estimates 
should be provided.  The examiner should also 
provide commentary as to:  1) any evidence of 
cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or x-ray; 2) any 
left ventricular dysfunction (in percentage 
terms of ejection fraction); and 3) the 
frequency and duration of any episodes of 
congestive heart failure.  If any such 
findings are determined to be attributable to 
a cardiovascular disorder other than the 
service-connected hypertensive heart disease 
with left ventricular hypertrophy, the 
examiner must so state and also clarify 
exactly which findings are attributable to 
the service-connected disorder.  

A complete rationale must be provided for the 
opinions expressed.

4.  The RO/AMC should schedule the Veteran 
for a VA medical examination to address the 
effects of his service- connected 
disabilities on his capacity to obtain and 
hold employment.  The examiner must be 
provided with the Veteran's claims file for 
review.  The Veteran's service-connected 
disabilities are:  hyperactive bladder with 
polyuria, hypertensive heart disease with 
left ventricular hypertrophy, degenerative 
joint disease of the cervical spine, 
degenerative joint disease of the right knee, 
degenerative joint disease of the left knee, 
degenerative joint disease of the right hip, 
degenerative joint disease of the lumbar 
spine, hypertension, right ankle strain, and 
furunculosis.

After examining the Veteran and reviewing the 
claims file, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the Veteran's service-
connected disabilities, listed above, would 
prevent him from obtaining or retaining 
employment, consistent with his education and 
occupational experience, irrespective of age 
and any non-service-connected disorders.

A complete rationale must be provided for the 
opinions expressed.

5.  After the development requested above has 
been completed, the RO/AMC should 
readjudicate the claims based on a 
consideration of all of the evidence of 
record, the appropriate rating criteria, and 
the possible assignment of staged ratings.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


